     Case 3:19-cr-00199 Document 8 Filed 03/06/20 Page 1 of 3 PageID #: 11



             IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 3:19-CR-199

JOSHUA ELLIS PAHOLSKY

                      MOTION FOR DETENTION HEARING

      The United States moves this Court to hold a detention hearing

pursuant to 18 U.S.C. § 3142(f) to determine whether any condition

or combination of conditions will reasonably assure the appearance

of defendant as required and the safety of other persons and of

the community.

      1.    Eligibility of Case.      This case involves a:

                  crime of violence [18 U.S.C. § 3142(f)(1)(a)]

                  maximum sentence life imprisonment or death [18
                  U.S.C. § 3142(f)(1)(B)]

                  10+ year controlled substance offense [18             U.S.C.
                  § 3142(f)(1)(C)]

                  felony, with two prior convictions               in   above
                  categories [18 U.S.C. § 3142(f)(1)(D)]

              X   minor victim, or the possession or use of a firearm
                  or destructive device, or other dangerous weapon,
                  or a failure to register under 18 U.S.C. § 2250 [18
                  U.S.C. § 3142(f)(1)(E)]

                  serious risk defendant          will   flee    [18    U.S.C.
                  § 3142(f)(2)(A)]

                  serious risk of obstruction of justice [18 U.S.C.
                  § 3142(f)(2)(B)]
     Case 3:19-cr-00199 Document 8 Filed 03/06/20 Page 2 of 3 PageID #: 12



      2.      Reason for Detention.     The court should detain defendant

because no conditions of release will reasonably assure (check one

or both):

                x    Defendant's appearance as required

                x    Safety of any other person and the community

      3.      Rebuttable Presumption.         The United States will not

invoke the rebuttable presumption against defendant pursuant to 18

U.S.C. § 3142(e).        (If yes)    The presumption applies because:

                     Probable cause to believe defendant committed 10+
                     year controlled substance offense, or offense under
                     18 U.S.C. § 924(c), 956(a), or 2332b.

                     Previous   conviction    for   "eligible"   offense
                     committed while on pretrial bond.          Eligible
                     offenses are the first five categories listed under
                     Paragraph 1 of this motion.

                     Probable cause to believe defendant committed an
                     offense involving a minor as a victim under 18
                     U.S.C. § (1201, 1591, 2241, 2242, 2244(a)(1), 2245,
                     2251, 2251A, 2252(a)(1)-(3), 2252A(1)-(4), 2260,
                     2421-23, or 2425).

      4.      Time for Detention Hearing.          The United States requests

the court conduct the detention hearing,

                     At first appearance

                x    After continuance of      3    days (not more than 3).

      5.      Temporary Detention.      The United States moves the court

to   detain    the    defendant     during   any    continuance   and   pending

completion of the detention hearing.
   Case 3:19-cr-00199 Document 8 Filed 03/06/20 Page 3 of 3 PageID #: 13



     6.   Other Matters.

________________________________________________________________

________________________________________________________________

     DATED: March 6, 2020

                                  Respectfully submitted,

                                  MICHAEL B. STUART
                                  United States Attorney

                            By:

                                  s/Ryan A. Keefe
                                  RYAN A. KEEFE
                                  Assistant United States Attorney
                                  ND State Bar No. 08001
                                  845 Fifth Avenue, Rm 209
                                  Huntington, WV 25701
                                  Telephone: 304-529-5799
                                  Fax: 304-529-5545
                                  Email: ryan.keefe@usdoj.gov
